Citation Nr: 0937648	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-28 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include asbestosis.  

2.  Entitlement to service connection for left knee 
degenerative arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from May 1960 to March 
1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
North Little Rock, Arkansas, VA Regional Office (RO).  

This case has previously come before the Board.  In June 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Veteran testified at a travel Board hearing in September 
2006 before an Acting Veterans Law Judge who is no longer 
employed by the Board.  A transcript of the hearing has been 
associated with the claims file.  In June 2009, the Veteran 
stated that he did not desire another hearing.  

The issue of entitlement to service connection for a lung 
disorder being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left knee arthritis is not shown during service or within the 
initial post-service year, and the competent evidence does 
not establish that left knee arthritis is related to service.  


CONCLUSION OF LAW

Left knee arthritis was not incurred or aggravated in active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
September 2004 and July 2007 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in March 2009.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in July 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not 




an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant).

Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
service.  38 U.S.C.A.  § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for arthritis when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be competent evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



Analysis

Initially, the Board finds that there has been substantial 
compliance with the Board's June 2007 remand in regard to 
entitlement to service connection for left knee arthritis.  
Thus, the Board is able to proceed to a decision.  

The Board notes that there has been no assertion of combat in 
regard to the issue on appeal.  Thus, the provisions of 38 
U.S.C.A. § 1154(b) are not applicable.

The Veteran asserts that service connection for left knee 
degenerative arthritis is warranted.  Having reviewed the 
record, the Board finds that service connection is not 
warranted for left knee degenerative arthritis.  

A determination as to whether left knee degenerative 
arthritis is related to service requires competent evidence.  
The Veteran is competent to report his symptoms, as well that 
he injured his knee during service when he slipped and fell 
and was put on light duty for a week thereafter.  Transcript 
at 2-4 (2006).  As a layman, however, his opinion alone is 
not sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The March 2009 VA medical opinion states that it is less than 
likely that left knee arthritis is related to service.  The 
examiner noted that service treatment records are negative 
for reference to a knee injury and that the initial evidence 
in regard to a left knee disorder was many years post-
service.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim and weighs against 
the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  

The Board notes that even assuming the Veteran injured his 
left knee during service, and to the extent that he has 
attempted to establish continuity of symptomatology via 
testimony to the effect that he was treated by his private 
doctor for a left knee disability after service and close in 
time to separation, Transcript at 5 (2006), the Board finds 
the March 1964 separation examination report disclosing 
normal lower extremities to be more probative as to the 
existence of left knee pathology.  In addition, although 
symptoms, not treatment, are the essence in making a 
determination in regard to continuity of symptomatology, the 
lack of evidence of treatment bears on the credibility of the 
evidence of continuity.  The Board is presented with a normal 
separation examination, and a remarkable lack of documented 
evidence of treatment until decades after service, and in 
light of these circumstances, the assertions of continuity 
are not reliable.  

In this case, Board has accorded more probative value to the 
March 2009 VA opinion to the effect that it is less than 
likely that left knee arthritis is related to service.  The 
Board finds the opinion to be adequate for making a 
determination in this case.  The examiner reviewed the claims 
file and provided a complete rationale for the opinion based 
on reliable principles.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

ORDER

Service connection for left knee degenerative arthritis is 
denied.  


REMAND

In the Board's June 2007 remand, it was requested that the 
AOJ schedule the Veteran for a VA examination to determine 
the nature and etiology of any identified pulmonary disorder, 
to include obstructive lung disease or restrictive lung 
disease, to include a discussion of two private doctor's 
opinions concluding that the Veteran had a diagnosis of 
asbestosis.  On VA examination in March 2009, chronic 
obstructive pulmonary disease (COPD) was identified, however 
no opinion was provided in regard to the etiology of the COPD 
and there is no discussion regarding the two private doctor's 
opinions.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter 
of law, a right to compliance with the remand orders."  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, 
the Board finds it necessary to remand this claim to obtain 
compliance with its June 2007 remand orders.

The Board notes that an April 2000 private opinion reflects a 
diagnosis of asbestosis based on the Veteran's history of 
occupational exposure to asbestos and chest x-ray 
examination, and in an April 2005 private opinion, the 
Veteran's history of asbestos exposure from 1960 to 1980 
while working as a boilermaker, carpenter, electrical worker, 
shipyard worker, pipe fitter, welder and building maintenance 
worker was noted.  The examiner opined that based on the 
Veteran's history, abnormal chest x-ray examination and 
pulmonary function tests, it was beyond a reasonable medical 
doubt that the Veteran has asbestos-related lung disease.  

In addition, a November 2003 private chest x-ray examination 
was normal, an August 2004 VA record notes that the chest and 
lungs were normal, and the impression of a VA chest x-ray 
examination in February 2005 was no evidence for asbestos 
lung disease and no calcified pleural plaques.  In addition, 
the impression of a February 2005 computed tomography (CT) 
scan was no evidence of asbsestosis, and the February 2005 VA 
examiner stated that the Veteran did not have asbestosis, 
noting that CT scans were more sensitive than x-rays.  

In this case, there has not been substantial compliance with 
the Board's June 2007 remand.  Thus, further development is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the VA examiner who performed the March 
2009 examination, if available; otherwise, 
another VA examiner.  The examiner's 
attention should be directed to this 
remand and the Board's June 2007 remand.  
The AOJ should request that the examiner 
provide an opinion in terms of whether it 
is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood) that any identified 
pulmonary symptoms/disorder, to include 
the identified COPD, is attributable to 
service, to include asbestos exposure 
and/or related to treatment he may have 
received during service.  In so doing, the 
examiner should address the two private 
doctor's opinions that have been used in a 
class action asbestos-related lawsuit and 
that have concluded that the Veteran has 
asbestosis.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


